DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 30-41 and 49, in the reply filed on 02/14/2022 is acknowledged.
Claims 42-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-41 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21 of U.S. Patent No. 8,273,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to analogous surgical manipulator assemblies. For example, claim 30 of the instant application and claim 1 of the U.S. Patent are directed to a surgical manipulator assembly, 
comprising: a manipulator movably supporting a tool holder; and an indicator section operably coupled to the manipulator for indicating state or identity information, the indicator section including a multiple-color light-emitting diode (LED) and a first fastener for operably coupling to a second fastener of a sterile drape used to substantially cover the surgical manipulator assembly. The only difference is that claim 1 of the U.S. Patent further recites that the indicator section includes a translucent housing, thus narrower in scope. Regarding claims 31-41 of the instant application, see claims 2-12 of the patent. Regarding claim 49 of the application, see claim 21 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30, 31, 34-37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green, U.S. Patent No. 6,731,988 in view of Schoenefeld, Pub. No. U.S. 2007/0073137 and Faries, Jr. et a. U.S. Patent No. 6,091,058 (hereinafter ‘Faries’).
Regarding claims 30 and 31, Green discloses a tele-operator system for surgical procedure, the system comprising a  manipulator 24 (see Fig. 1 and col. 3 lines 41-42) movably supporting a tool holder/manipulator arm 34R, and a visual indicator/display 246 operably coupled to the manipulator (see the abstract, Figs. 1 and 12, and col. 2 lines 17-19) for providing to the operator an image of the of the work space such as indicating state of or identity information. 
Green does not teach the indicator/display included multi-color LEDs or a first fastener operable to couple to a fastener of a sterile drape adapted to cover the surgical manipulator Note: claim 30 merely recites a fastener couplable to a fastener of sterile drape but does not positively recite a sterile drape). Schoenefeld discloses a robotic surgery system comprising a visual light indicator (see Fig. 5 and Par. 0038). The examiner further takes an official notice that the use of indicator light source(s), such as LED on a treatment probe is known in the art.( Burnside et al. U.S. Pat. 6,071,281, disclose a surgical probe comprising indicator LEDs 335 (see 71H and 711). Therefore, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Green in view of Schoenefeld and use a light source, such as colored LED, as an equivalent alternative means for indicating state or identity information of surgical system as claimed.
Regarding the limitation in claims 30, 39 and 40, directed to the first fastener operable to couple a second fastener of sterile drape, Schoenefeld teaches that the instrument cart is covered with sterile covers/drape to prevent contamination risk (see Par. 0033). However, he does not teach how the drape is attached to the cart. Fries discloses a treatment system comprising sterile surgical drapes magnetically coupled to a surgical equipment (see Fig. 32 and col. 6 lines 1-9). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art  to modify Green in view of Fries to use a sterile drape during the surgical procedure to prevent contamination. It would have been further obvious to one of ordinary skill in the art to use a metal tab and a magnet as fastening means for holding/coupling the sterile drape to surgical system, wherein the metal is attached to surgical instrument and the magnet is attached to the drape, or vice versa.
Regarding claim 34, the visual display of Green would provide state information selected from the group consisting of a state of a tool mounted on the tool holder, and a state of the manipulator as broadly as claimed.
Regarding claims 36 and 37, the surgical system of Green comprises a tool/end effector mountable on the tool holder, wherein the tool is selected from the group consisting of Jaws, scissors, graspers, sensors, and the like (see the abstract, Figs. 2-3, and col. 2 lines 11 -48).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the following reference:
Orban, III et al, U.S. Patent No. 7,727,244, discloses sterile surgical drapes for covering portions of a surgical robotic system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 9, 2022